Opinion oF the Court by
Judge Robertson:
As the parties appeared and introduced testimony as to the value of the services of the appellee attorneys and the record does not, by bill of exceptions, or otherwise, show what the evidence was, this court cannot adjudge that the allowance by the circuit court was exorbitant or that the attorneys had engaged for less.
Holding, as they did, a statutory lien on the fund in litigation, the order for paying their allowance out of that fund does not appear to be erroneous.
Nor does the record afford a sufficient means for determining that $J5, as allowed to the commissioner, was excessive.'
Goodloe, for appellants.
Turner, for appellees.
"Wherefore the judgment is affirmed.